        Case 1:20-cv-00367-JPW Document 10 Filed 06/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GRETA MILLER,                           :    Civil No. 1: 20-CV-00367
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
STATE FARM MUTUAL                       :
AUTOMOBILE INSURANCE                    :
COMPANY,                                :
                                        :
            Defendant.                  :    Judge Jennifer P. Wilson

                                    ORDER

      AND NOW, on this 17th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED that Defendant’s motion to

dismiss, Doc. 4, is GRANTED. Specifically, Count II of Plaintiff’s complaint is

DISMISSED WITHOUT PREJUDICE and paragraphs 12 and 13 of Count II of

Plaintiff’s complaint are STRICKEN.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
